Citation Nr: 0932571	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  06-17 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for pneumocystis 
jiroveci.

2.  Entitlement to service connection for histoplasmosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to October 
1969 and from September 1971 to July 1981. 

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in August 2005 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan.

The Veteran provided testimony at a June 2007 hearing before 
the undersigned Veterans Law Judge.  This case was the 
subject of a Board remand dated in November 2007. 
     

FINDING OF FACT

The preponderance of the competent medical evidence indicates 
that it is unlikely that pneumocystis jiroveci and 
histoplasmosis infections began during active service or are 
related to any incident of active service.


CONCLUSIONS OF LAW

1.  Pneumocystis jiroveci was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2008).

2.  Histoplasmosis was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice as originally 
construed must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  However, element (4), the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim, was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. 
Reg. 23353 (as it amends § 3.159(b)(1), effective May 30, 
2008).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  

May 2005 and December 2007 VCAA letters explained the 
evidence necessary to
substantiate the Veteran's claims for service connection.  
These letters also informed him of his and VA's respective 
duties for obtaining evidence.  In addition, March 2006 and 
December 2007 notice letters from VA explained how a 
disability rating is determined for a service-connected 
disorder and the basis for determining an effective date upon 
the grant of any benefit sought, in compliance with 
Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, the Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  Although not all required VCAA notice was completed 
prior to the initial adjudication, the claims have been 
readjudicated thereafter.  The appellant has been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices.  Further, 
the Board finds that the purpose behind the notice 
requirements has been satisfied because the appellant has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claims.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims files contain 
service treatment records, reports of post-service treatment, 
and reports of VA examinations.  A March 2009 VA examination 
report was based on examination of the Veteran, a review of 
the claims files, and history as received from the Veteran.  
The opinion contains a well-reasoned and detailed rationale 
from a physician.  Accordingly, the Board finds that the 
report of the March 2009 VA examination is adequate for VA 
adjudication purposes.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  Additionally, the claims files contain the 
Veteran's statements in support of his claims.  The Board has 
reviewed such statements and concludes that he has not 
identified further relevant available evidence not already of 
record.  The Board has also reviewed the medical records for 
references to additional treatment reports not of record for 
the time period at issue, but has found nothing to suggest 
that there is any outstanding available evidence with respect 
to the Veteran's claims.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the claimant in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate each claim has been obtained.  There 
is no indication in the claims files that there are 
additional available relevant records that have not yet been 
obtained.

Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  With chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  
   
The United States Court of Appeals for the Federal Circuit 
has held that a significant lapse in time between service and 
post-service medical treatment may be considered as part of 
the analysis of a service connection claim.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding presumption of 
service connection for colon disability to be rebutted by 
clear and convincing evidence in the form of absence of post-
war medical records of treatment for colon-related problems 
for period of over 40 years).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A claimant is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a claimant 
seeks benefits and the evidence is in relative equipoise, the 
claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

Factual Analysis

The Veteran asserts that service connection is warranted for 
pneumocystis jiroveci and histoplasmosis.  His service 
treatment records are silent for findings of pneumocystis 
jiroveci and histosplasmosis.  The record reflects that the 
Veteran was first diagnosed with and treated for such 
conditions in 2005, after a chest X-ray performed in December 
2004 revealed a density in the left mid-lung field.  At 
follow-up treatment in February 2005, he was noted to have 
had a smoker's cough when he smoked 1 1/2 packs of cigarettes 
for approximately 27 years, but otherwise he was unaware of 
any diagnosis of COPD, emphysema, asthma, tuberculosis, 
pneumonia, or fungal lung infections, and denied having 
cough, sputum production, hemoptysis, chest pain, dyspnea, 
wheezing, fever, chills or sweats.  (A VA record of treatment 
in November 2001 indicates that the Veteran had stopped 
smoking in 1997.)  A March 2005 biopsy revealed that the 
Veteran had a polymicrobial infection of the left lower lung, 
including pneumocystis jiroveci and histoplasmosis organisms.

As to where the Veteran could have developed his infections, 
the Veteran asserts that he could have been infected while 
serving in Vietnam or while serving at the Savanna Army Depot 
(which is located in the Mississippi River Valley).  He also 
contends that pneumocystis jiroveci and histoplasmosis could 
lie dormant for a while and that the flu syndrome and upper 
respiratory infection that he was treated for in service were 
early manifestations of his current conditions.  

Submitted in support of these contentions is an April 2005 
letter from the Veteran's treating physician, who stated that 
it was not clear where the Veteran developed these 
conditions, but that "pneumocystis and histoplasmosis are 
present in many parts of the world, including Southeast Asia, 
as well as the Mississippi River Valley and can even be 
contracted in northeast Michigan."  He stated that he 
explained to the Veteran that given the fact that he was not 
immunocompromised, he would not recommend specific treatment, 
as long as he remained free of symptoms of active pulmonary 
infection.  The physician wrote that he had explained to the 
Veteran that it was not clear how long he had borne these 
organisms.

Service treatment records reveal that at a February 1967 
service entrance examination, clinical evaluation of the 
lungs and chest was normal, and a chest X-ray was negative.  
At an October 1969 service separation examination, clinical 
evaluation of the lungs and chest was normal, and a chest X-
ray was within normal limits.  The Veteran re-entered service 
in September 1971.  Prior to re-entering service, clinical 
evaluation of the chest and lungs was normal at a July 1971 
examination, and a chest X-ray was normal.  In January 1972 
the Veteran was treated for an upper respiratory infection.  
At an October 1972 periodic examination, clinical evaluation 
of the lungs and chest was normal and a chest X-ray was 
within normal limits.  In January 1973, he was treated for a 
head cold; his lungs were noted to be clear.  A January 1973 
record indicates a diagnosis of upper respiratory infection.  
In December 1974, he was diagnosed with flu syndrome.  At a 
periodic examinations December 1975 and June 1978, clinical 
evaluations of the lungs and chest were normal and chest X-
rays were normal.  At an April 1985 post-service reserve duty 
examination, clinical evaluation of the chest was normal.  In 
an associated medical history report, the Veteran indicated 
that he did not have now and had never had chronic or 
frequent colds, sinusitis, hay fever, tuberculosis, asthma, 
shortness of breath, pain or pressure in the chest, or 
chronic cough.  A reviewing clinician did not record or 
comment upon any history of respiratory disease.

During the years from 1993 to January 2002 the Veteran 
underwent Agent Orange registry, general medical, 
audiological and skin VA compensation examinations, with no 
complaints or diagnoses relating to the lungs.  An August 
1993 chest X-ray report states that PA and lateral views 
failed to demonstrate any evidence of infiltrate or effusion, 
and that the costephrenic angles were sharp.  The impression 
was no acute infiltrate.  An August 1993 reviewing physician 
described the chest X-ray as being within normal limits, and 
showing no active diseases.  At the August 1993 Agent Orange 
registry examination, the chest was found to be clear to 
percussion and auscultation, with no dullness.  The lungs 
were found to be within normal limits.

The Veteran was afforded a VA examination in March 2006, in 
which the examiner was requested to provide an opinion as to 
the etiology of the Veteran's pneumocystis jiroveci and 
histoplasmosis.  The examiner opined that such conditions 
were not etiologically related to service on the basis that 
the disorders were not a result of Agent Orange exposure.  
However, as the Board noted in November 2007, the Veteran had 
never asserted that his conditions were due to Agent Orange 
exposure.  Because the examiner did not address the Veteran's 
contentions that his in-service flu syndrome and upper 
respiratory infections, for which he was treated either while 
serving in the Mississippi River Valley or shortly 
thereafter, were, in fact, manifestations of his current 
conditions, in November 2007 the Board remanded this matter 
to the agency of original jurisdiction for a new examination 
that would take into account such contentions.

At a VA examination in March 2009, the examining physician 
reviewed the claims files, took a medical history from and 
examined the Veteran, and conducted pulmonary function 
testing.  The examiner diagnosed the Veteran as having an 
isolated left lung nodule, status post surgical wedge 
resection with pathological biopsy reports revealing 
organisms of histoplasmosis and pneumocystis-incidental 
finding on routine X-ray.  He opined that there was no effect 
on activities of daily living with respect to this diagnosed 
medical condition or effect on occupational duties in the 
past or present.

The examiner acknowledged that service treatment records 
revealed a January 1972 diagnosis of upper respiratory 
infection.  He further acknowledged a December 1974 diagnosis 
of flu syndrome, with no other clinical details.  

The examiner opined that the Veteran's histoplasmosis and 
pneumocystis were not likely related to service, to include 
documented in-service flu syndrome and upper respiratory 
infections and possible exposure in Vietnam and/or while at 
Savanna Army Depot in the Mississippi River Valley.  The 
rationale for his opinion was the lack of interval symptoms 
as well as negative VA chest X-rays as documented in August 
1993 and April 1996 (the April 1996 VA X-ray report is quoted 
in full earlier in the March 2009 VA examination report), 
with no report suggestive of a nodule.  He elaborated that an 
incidental finding approximately nine years later of a left 
lung nodule was at least as likely suggestive of exposure to 
the above organisms in between April 1996 and the chest X-ray 
finding of the nodule in December 2004, which revealed a 1.5 
cm left lower lobe nodule that was subsequently biopsied and 
surgically removed.

The Board finds the report of the March 2009 VA examination 
to be thorough, based on all relevant evidence including 
examination, history from the Veteran and review of the 
claims files, and based on a detailed and sound rationale.  
Additionally, this is the only medical opinion of record that 
directly addresses the question of whether histoplasmosis and 
pneumocystis diagnosed in 2005 began during service or were 
related to any incident of service.  The opinion is 
consistent with the evidence, well-reasoned and persuasive, 
and is therefore afforded a very high probative weight.  

The Board acknowledges the April 2005 letter from the 
Veteran's treating physician, who stated that it was not 
clear where the Veteran's conditions had developed, or how 
long he had borne them, but that "pneumocystis and 
histoplasmosis are present in many parts of the world, 
including Southeast Asia, as well as the Mississippi River 
Valley and can even be contracted in northeast Michigan."  
(Emphasis added.)  This opinion was sufficient to require 
that a VA examination and opinion be obtained in this matter; 
however, as compared to the March 2009 VA examination report, 
it is of only slight probative weight in support of the 
Veteran's claim.  It states that it is not clear where the 
Veteran's conditions had developed, and it indicates that the 
organisms could have been contracted in Mississippi or in 
Vietnam or even in the state where the Veteran currently 
lived (Michigan)--in this way the opinion only introduces a 
relatively speculative possibility that such conditions 
originated during active service in Vietnam or Mississippi, 
and also confirms the possibility the organisms could have 
been contracted post-service.  

The Board further acknowledges the Veteran's contentions that 
his post-service pneumocystis and histoplasmosis were 
acquired during service and were manifested or masked by flu 
symptoms during service, and then had become periodically 
dormant after service.  (See June 2007 Board hearing 
transcript (Tr.) at pages 3-4.)  The Veteran is competent and 
credible in reporting respiratory symptoms during service, 
and these reports are corroborated by the service treatment 
records.  However, the matter of whether these symptoms 
represented manifestations of chronic histoplasmosis and 
pneumocystis infection is a matter of complex medical 
etiology and diagnosis.  The Veteran, as a lay person, is not 
competent to provide medical opinions, and his assertions as 
to matters of complex medical diagnosis or causation cannot 
constitute medical evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Consequently, his assertions that his 
in-service symptoms were manifestations of histoplasmosis and 
pneumocystis are of essentially no probative weight.

In consideration of the above, the Board finds that the 
preponderance of the competent medical evidence indicates 
that it is unlikely that pneumocystis jiroveci or 
histoplasmosis infections began during active service or are 
related to any incident of active service, and that it is 
more probable that these infections began at some time 
between April 1996 and December 2004, many years after 
service.  Accordingly, entitlement to service connection for 
pneumocystis jiroveci and histoplasmosis is not warranted.  
See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999).


As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Entitlement to service connection for pneumocystis jiroveci 
is denied.

Entitlement to service connection for histoplasmosis is 
denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


